Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is a Non-final Office Action for application number 17/454,380 OBJECT SUPPORT STRUCTURE filed on 11/10/2021.  Claims 1-7 are pending.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2020/0060420 to Hu et al.
	The publication to Hu et al. discloses a device having a bendable sheet (100), including a first part (150,160) and a second part (122), a hole formed at the middle of the bendable sheet, and a first folding line (152, 162) and a second folding line formed between the first part and the second part, so that the first part and the second part can be bent against each other; a central support plate (131, 135), installed at the hole, and having a third part (131) and a fourth part (135), and a third folding line (130) formed between the third part and the fourth part, wherein the central support plate can form a bent state with respect to the bendable sheet, and an end of the central support plate is coupled to the second part; and a bottom plate (110), coupled to an end of the bendable sheet, and the bendable sheet can form a bent state with respect to the bottom plate, characterized in that the fourth part is coupled with the second part by a fourth folding line (128), and the third part is not coupled to the bendable sheet, and at least a portion of the third part is attached to the bottom plate, and when the object support structure is bent, the second part and the fourth part are attached with each other.
	With regards to claim 2, Hu et al. teaches wherein the bottom plate is attached to a side of an object by a permanent fixing method or a non-permanent fixing method. 
	With regards to claim 3, Hu et al. teaches wherein when the object support structure is bent, the first folding line and the second folding line form a contact point abutting against a plane, so as to lift up the object relative to the plane.
	With regards to claim 4, Hu et al. teaches, wherein when the object support structure is bent, the first part acts as a contact surface abutting against a plane, so as to erect the object relative to the plane.
	With regards to claim 5, Hu et al. teaches wherein the third part and the bottom plate are attached to each other by a permanent fixing method or a non-permanent fixing method.
	With regards to claim 6, Hu et al. teaches wherein when the bendable sheet forms a bent state with respect to the bottom plate, the first part and the second part are upheaved relative to the bottom plate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2020/0060420 to Hu et al. and in view of United States Patent Publication 2020/0045157 to Ajani.  
Hu et al. discloses applicant’s basic inventive concept with the exception that it does not teach wherein the second part and the fourth part have a magnetic property.
	Ajani teaches a connecting body that has a magnetic property (see 0032). Therefore, it would have been obvious to one having ordinary skill to have made the device of magnetic property to aid in adhering the device to an object.  


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        10/28/22